Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  This is a non-final rejection. 
Claims 1, 3-5, and 7-13.
Status of Claims
 Applicant’s amendment date 05/17/2021, amending claims 1, 3-4, 9-11, and 13. Cancelling claim 14-16.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/17/2021 has been entered.

Response to Amendment
The previously pending rejection to claims 1, 3-5, and 7-13, under 35 USC 101 (Alice), will be maintained. The 101 rejection is updated in light of the amendments.

Response to Arguments
The arguments have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101: 
Applicants argue (see remarks page 14):
the authorities provided in the MPEP for such marketing or advertising activities subgrouping all involve claims devoid of tangible limitations. E.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014)(method claims regarding selection of sponsor messages); In re Ferguson, 558 F.3d 1359, 1364 (Fed Cir. 2009)(pure business techniques regarding business structure and/or rights to product); In re Maucorps, 609 F.2d 481,485, (CCPA 1979)(algorithm for determining the optimal number of visits by a business representative to a client). Unlike the claims from these authorities, the claimed invention recites a concrete and detailed set of 

Examiner respectfully disagree: 
	The applicant’s specification states in paragraph [0010]:

    PNG
    media_image1.png
    249
    890
    media_image1.png
    Greyscale

	The applicant’s specification clearly states that the claimed invention is directed to identifying which features of a product are attractive to customers, by undergoing a survey with the customer in order to elicit their feedback.  This is well understood as marketing research and answers the age old question of “What do my customers want so I can develop products that satisfy their wants/needs with my product offering”.  This is clearly organizing human activity because armed with the understanding what the customer wants leads to developing products to satisfy those wants/needs.  (This can also be considered a mental process because of the process of eliciting feedback and organizing that feedback is something that could be done by a person interacting with a customer and mentally noting how they responds or writing that information down.  
	Furthermore, this kind of customer survey is neither technical nor technological, rather it is merely a method of interacting with the customer in order to develop a framework of what their wants/needs are (i.e. it is a kind of survey).  The fact that a computer is used to automate this survey is merely implementing the abstract idea in the manner of apply it.

Applicants argue (see remarks page 13-14 with regard to an abstract idea):
Far from an abstract pure business method, these limitations provide concrete steps and tangible limitations, thus making the “certain methods of organizing human activity” and commercial or legal interactions and agreements in the form of contracts, legal obligations, advertising, marketing, or sales activities or behaviors, and business relations sub-grouping inapplicable.
In light of the foregoing, Applicant respectfully submits that the claims fail to recite an abstract idea under prong one of the PEG.
Examiner respectfully disagree:

a method for constructing a framework of features for product or service optimization, identifying a subject to optimize, wherein said subject is a physical, tangible object or group of objects; identifying features of said subject for analysis; identifying objective for said object; stimuli; collecting consumer expressions associated with each objective feature by presenting a set of exercise requesting consumer expression associated with the object; identify patterns of themes; improve said subject to said objective. recruiting a pool of participants to provide consumer expression; providing instructions for each participant to engage in journaling or product experience timeline mapping; identify emotion and physical benefits of the object; consumer expressions regarding features associated; first, second, third and fourth exercise; identify patterns; parsing key terms from consumer expression; identifying a meaning expressed by each key term; organizing key terms with common meanings into one of a number of groups; assigning a group code to each group. If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within “organizing human activity”. Accordingly, the claims recite an abstract idea.

Applicants argue (remarks pages 14-15) with regard to Prong 2A practical application:
these further limitations integrate any arguendo abstract idea into a practical application thereof.

Examiner respectfully disagree:
The instant application is not similar to the case law the applicant listed above. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
	

The user of generic computer component to “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, and “user interface” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Examiner further notes that receiving as input is well known in the art.

	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Examiner asserts that a computer implemented method..... “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, and “user interface”. Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification Fig. 8 ¶[0013-0014], “one or more computers of a computer system which can include a memory  having instructions stored in a storage system to perform the steps of claim 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 

Further, the specification shows an outcome of the claimed invention (Figure 7)

    PNG
    media_image2.png
    695
    539
    media_image2.png
    Greyscale


	What is shown here are the different claimed exercises with the outcomes (product features, product attributes, package attributes, container attributes).  Further, the drawings show a person interacting with various products on a table to elicit their responses (see below figures)

    PNG
    media_image3.png
    735
    673
    media_image3.png
    Greyscale

                                 
    PNG
    media_image4.png
    666
    919
    media_image4.png
    Greyscale

	The claimed invention thus takes an interactive real-world survey technique and then uses a computer to process and analyze the data.  The use of a computer to process the data is merely implementing the abstract idea in the manner of “apply it”, 
	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance or a technical field and do not recite any such benefit. The claims are directed to performing a marketing survey and merely use a computer to improve the performance of that survey—not the performance of a computer nor the improvement of a technical field.

Applicants argue (remarks pages 17) with regard to a new and nonobvious concept:
Applicant’s claimed method represents an admittedly new and nonobvious method for electronically conducting exercises designed to elicit particular feedback which is computer analyzed to arrive at an end, useful insight framework diagram which may be utilized to optimize a product. At a minimum, this represents an improvement in the field of data extraction by eliciting particular, useful feedback from consumers which is capable of being fundamentally transformed into an end, useful insight framework diagram for improving an object.

Examiner respectfully disagree:
This argument is not persuasive because the test under Alice is not a matter of evidence but rather a test of law, the nonobviousness or novelty of those limitations would not provide an indication that those limitations are 'something more'. In other words, nonobviousness or novelty is not an indicia of eligibility - it is not an indicia that limitations provide "something more.
Applicants argue (remarks pages 17-20) with regard to step 2B:
B. At a Minimum, the Claimed Invention Integrates any Arguendo Abstract Idea into a Practical Application Thereof Under Prong Two by Reciting Detailed. Concrete Steps that Must be Performed and/or Recite “something more” under Step 2B
At a minimum, under prong two of the PEG, Applicant respectfully submits that the claims integrate any arguendo abstract idea into a practical application because they explain how the allegedly abstract idea is carried out in the real world. For example, at least MPEP § 2106.05(a)(ll) provides the examples of advancements in the process of downloading content for streaming, improved, particular methods of digital data compression, a particular method of incorporating virus screening into the Internet, a particular method of using raw data from sensors, and specific GUIs which improve accuracy as all representing subject matter eligible improvements to technology. Notably, all of these examples were found allowable due, at least in part, to the particularity and/or specificity of their claims. The 2019 PEG examples also provide several cases where a

Examiner respectfully disagree:
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 13 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 13 includes various elements that are not directed to the abstract idea. These elements include “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, “normalizing technique”, and “user interface”. Examiner asserts that a “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, “normalizing technique”, and “user interface” are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
Further, with regard to receiving, processing, transmitting, storing data, etc., the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a 

Applicants argue (remarks pages 24-25) with regard to the dependent claims:
At least claims 9-10 and 14, especially as amended herewith, represent improvement to the display of information. Applicant respectfully submits that Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc. supports eligibility of at least claims 9-10 and 14. 880 F.3d 1356, 1362-63 (Fed. Cir. 2018). Core Wireless, like the claimed invention, involves an improved display of information at a GUI. 125 USPQ2d 1436 (Fed. Cir. 2018); see also MPEP § 2106.05(a)(l)(x). Namely, displaying a summary of unlaunched applications. Id. Here, the claimed invention likewise involves an improved display of information in a particular insight framework diagram which summarizes the results of the exercises and computerized analysis for the end goal of improving an object. Thus, the claimed invention involves an improved display of information similar to Core Wireless and is likewise subject matter eligible. 

Examiner respectfully disagree:
The instant applicant is not similar to the case law the applicant listed above.  The claims are directed to performing a marketing survey and merely use a computer to 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, and 3-5, and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, and 3-5, and 7-13 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

: a method for constructing a framework of features for product or service optimization, identifying a subject to optimize, wherein said subject is a physical, tangible object or group of objects; identifying features of said subject for analysis; identifying objective for said object; stimuli; collecting consumer expressions associated with each objective feature by presenting a set of exercise requesting consumer expression associated with the object; identify patterns of themes; improve said subject to said objective. recruiting a pool of participants to provide consumer expression; providing instructions for each participant to engage in journaling or product experience timeline mapping; identify emotion and physical benefits of the object; consumer expressions regarding features associated; first, second, third and fourth exercise; identify patterns; parsing key terms from consumer expression; identifying a meaning expressed by each key term; organizing key terms with common meanings into one of a number of groups; assigning a group code to each group. 
 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1 and 13 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to  If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within “organizing human activity”. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, “normalizing technique”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application 

As a result, examiner asserts that claims 3-5, and 7-12 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 and 13 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1 and 13 includes various elements that are not directed to the abstract idea. These elements include “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, “normalizing technique”, and “user interface” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, Fig. 8 ¶[0013-0014] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe 

Claims 3-5, and 7-12 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 13.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin, Beom Suk, et al. "Development of a usability evaluation framework with quality function deployment: from customer sensibility to product design." Human Factors and Ergonomics in Manufacturing & Service Industries 19.2 (2009): 177-194.
Schifferstein, Hendrik NJ, et al. "Influence of package design on the dynamics of multisensory and emotional food experience." Food Quality and Preference 27.1 (2013): 18-25.
Ares, Gastón, and Rosires Deliza. "Identifying important package features of milk desserts using free listing and word association." Food Quality and Preference 21.6 (2010): 621-628.
Schoormans, Jan, et al. "Designing packages that communicate product attributes and brand values: An exploratory method." The Design Journal 13.1 (2010): 31-47. 
Plain, Craig. "Build an affinity for KJ method." Quality Progress 40.3 (2007): 88.
Forbes US 2011/0020778: Methods and systems for assessing psychological characteristics. 
Wagner US 2012/0259676: methods and apparatus to model consumer choice sourcing. 
Herz et al. US 2009/0254971: secure data interchange. 
Luby et al. US 2004/0210471: method and system for analyzing the effectiveness of marketing strategies. 
Malet et al. US 7,308,418: Determining design preference of a group. 
deCharm et al. US 2016/0005320: technologies for brain exercise training. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623